ACCEPTED
                                                                                        04-15-00097-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   9/25/2015 4:02:11 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                              NO. 04-15-00097-CV

              IN THE FOURTH COURT OF APPEALS DISTRICT FILED IN
                                                 4th COURT OF APPEALS
                        SAN ANTONIO, TEXAS        SAN ANTONIO, TEXAS
                                                               09/25/2015 4:02:11 PM
                                    *   *    *                    KEITH E. HOTTLE
                                                                        Clerk
                               BRIAN McENERY,
                                                         Appellant

                                        V.

          CITY OF SAN ANTONIO and CHIEF CHARLES N. HOOD,
                                            Appellees


 SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  BRIEF OF APPELLEES

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COME NOW, the City of San Antonio and Chief Charles N. Hood,

Appellees in the above-referenced appeal, and file this, their Second Unopposed

Motion for Extension of Time to File Brief of Appellees. In support thereof,

Appellees would show unto the Court the following:

                                        I.

      Appellant Brian McEnery filed his Brief of Appellant on July 31, 2015, after

receiving two 30-day extensions. After one 30-day extension granted by the Court,

Appellees’ brief is due to be filed on or before September 30, 2015. As a result of

the undersigned’s schedule, Appellees now file this Second Unopposed Motion for

Extension of Time to file their brief seeking an additional 30 days pursuant to
Texas Rules of Appellate Procedure 10.1, 10.5(b), and 38.6(d) (“A motion to

extend the time to file a brief may be filed before or after the date the brief is

due.”). Appellees seek an extension of time to file their brief until Friday, October

30, 2015. This is Appellees’ second request for an extension of time to file their

brief, and the request is unopposed.

      During the relevant time period, the undersigned completed the following

tasks (in addition to her work on other matters and administrative responsibilities)

which have prevented completion and filing of the brief in question: (1) assisted

with legal research and briefing in a case arising out of Bexar County, Texas; (2)

assisted with legal research and briefing in a case arising out of Karnes County,

Texas; and (3) prepared: (a) charge submissions in Cause No. C-2058-96-G (1),

styled Palmer v. Buck, filed on September 14, 2015, (b) mandamus proceedings in

connection with a Severance Order in the same matter and filed with the Thirteenth

Court of Appeals, styled In re Buck, on September 23, 2015, and with the Supreme

Court of Texas on September 24, 2015, and (c) for trial scheduled to commence in

that same cause on Monday, September 28, 2015.

      In light of the foregoing, the undersigned seeks an extension until Friday,

October 30, 2015, to permit her sufficient time in light of her prior commitments

and responsibilities to complete and file the Brief of Appellees. This extension




                                         2
request is not sought for purposes of delay but due to the commitments of lead

appellate counsel as set forth above.

                                             II.

      WHEREFORE, PREMISES CONSIDERED, Appellees, the City of San

Antonio and Chief Charles N. Hood, respectfully request that the Court grant their

second unopposed motion for extension of time to file their brief; allow Appellees

until October 30, 2015 to file their brief; and grant Appellees such other and

further relief to which they are entitled.

                               Respectfully submitted,

THE CITY OF SAN ANTONIO                            THE LAW OFFICE OF
Deborah Lynne Klein                                JACQUELINE M. STROH, P.C.
State Bar No. 11556750                             Jacqueline M. Stroh
Office of the City Attorney                        State Bar No. 00791747
Litigation Division                                10101 Reunion Place, Suite 600
111 Soledad Street, 10th Floor                     San Antonio, Texas 78216
San Antonio, Texas 78205                           (210) 477-7416
(210) 207-8784                                     (210) 477-7466 (telecopier)
(210) 207-4357 (telecopier)                        jackie@strohappellate.com
deborah.klein@sanantonio.gov

FITZPATRICK & KOSANOVICH, P.C.
Mark Kosanovich
State Bar No. 00788754
P.O. Box 831121
San Antonio, Texas 78283-1121
(210) 207-7259
(210) 207-8997 (telecopier)
mark.kosanovich@sanantonio.gov




                                             3
                   By:          /s/ Jacqueline M. Stroh
                                Jacqueline M. Stroh

       ATTORNEYS FOR APPELLEES, CITY OF SAN ANTONIO AND
                    CHIEF CHARLES N. HOOD

                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Appellant, Mr. Floyd Contreras,

regarding this motion and with counsel for Intervenor, Mr. Ricky Poole, regarding

this motion. Mr. Contreras stated that Appellant is unopposed, and Mr. Poole

stated that Intervenor is unopposed.

                                                   /s/ Jacqueline M. Stroh
                                                   Jacqueline M. Stroh

                         CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing motion was on this the 25th day of

September, 2015, served on the following counsel of record in accordance with the

Texas Rules of Appellate Procedure:

      Ronald B. Prince
      Floyd Steven Contreras
      Prince Contreras PLLC
      417 San Pedro Avenue
      San Antonio, Texas 78212
      ron@princecontreras.com
      floyd@princecontreras.com
      Attorneys for Appellant

      Mr. Ricky J. Poole
      Law Office of Ricky J. Poole
      The Forum Building
      8000 IH-10 West, Suite 600


                                         4
San Antonio, Texas 78230
rpoole@alamocityattorney.com
Attorney for Intervenor

                                   /s/ Jacqueline M. Stroh
                                   Jacqueline M. Stroh




                               5